Citation Nr: 1550846	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-35 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for disability manifested by pain in the back and sides.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had a period of active duty for training from August 2006 to February 2007, and a period of active duty from May 2007 to November 2007.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board in December 2012 and April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming that he has a disability manifested by pain in the back and sides.  At the time of a physical examination in November 2007 prior to his discharge from service, he reported back pain and muscle aches.  Post service medical records document treatment for complaints related to the back and sides beginning in about April 2008.  Most records simply document treatment with medication for the complaints, but do not list a formal diagnosis. 

The case was remanded in December 2012, in part, for the purpose of ascertaining the nature and diagnosis for any disability manifested by pain in the back and sides.  A VA examination was conducted in January 2013, but no clear medical diagnosis was articulated. The examiner seemed to speculate that degenerative disc disease might be the cause of the pain, but commented that an MRI would be necessary to confirm this.  The examiner did note that x-rays did not show any obvious degenerative changes, but then ended the opinion by saying that the Veteran's claimed condition was more likely a cause of natural progression.  However, no medical diagnosis for the claimed condition was given.  The Board, therefore, remanded the matter to obtain a fully adequate examination in order to undertake informed appellate review.  
Following the Board's April 2014 remand, the Veteran was afforded a VA examination in September 2014.  The report of that examination contains no diagnosis, or any indication that an MRI was obtained.  It does indicate that X-rays were obtained, although no report thereof is associated with the examination report.   The examination report does not contain any etiological opinion, as requested by the Board in its April 2014 remand.  

Recognizing that the September 2014 examination report was inadequate in that it did not diagnose a disability, or contain an etiological opinion, the AOJ obtained an addendum opinion dated in December 2014.  That addendum states that "[b]ased on the available evidence [the examiner] would not be able to provide a more specific diagnosis."  It goes on to state that the examiner felt it "possible that the Veteran has facet arthropathy or chronic strains as most other lumbar diagnoses have been ruled out."   The examiner related that there was no history to support a chronic injury, thus ruling out a strain.  Nor could the examiner appreciate any significant degenerative changes of the facets to support a diagnoses of facet arthropathy.  However, the examiner felt that "lumbago or low back pain" was the most appropriate diagnosis.  With respect to that assessment, the examiner found "no evidence to support service connection" and concluded that the condition was less likely than not caused or aggravated by service.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2 (2015), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

It still remains unclear from the examination reports whether or not the Veteran has a current disability manifested by back pain and pain in the sides and, if so, what the disability is.  Lumbago is simply another word for back pain.  See STEDMAN'S MEDICAL DICTIONARY 1034 (27th ed. 2000) (defining lumbago as pain in mid and lower back).  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Because the examination reports are inadequate, they must be returned.  

Upon remand, the Veteran should be afforded a MRI.  The December 2012 examination report indicates that a MRI is necessary to diagnose or rule out any low back disability.  As such, one is necessary to decide the current claim.  The Secretary must ensure that any medical opinion is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); see also Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to ascertain the nature of his complaints of pain in the back and sides.  It is imperative that the claims file be made available to and be reviewed by the examiner.  A MRI must be obtained, and any other medically indicated tests (such as, x-rays, etc.) should be conducted if deemed necessary.

After reviewing the claims file and examining the Veteran, the examiner should offer detailed responses to the following:

a)  Please clearly list the appropriate diagnoses for any current disorder which is manifested by pain in the back and sides (i.e., low back strain, degenerative joint disease, degenerative disc disease, chest muscle strain, etc.).  If the examiner is unable to render a medical diagnosis for the Veteran's complaints, then the examiner should so state.

b)  If a medical diagnosis is made for disability manifested by pain in the back and sides, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disorder is causally related to the complaints of back pain and muscle pain reported in November 2007 during service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




